PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Bucciarelli-Tieger et al.
Application No. 15/584,555
Filed: May 02, 2017
For: SYSTEM AND METHOD FOR CAPTURING, ARCHIVING AND CONTROLLING CONTENT IN A PERFORMANCE VENUE
:
:
:
:	DECISION ON PETITION
:
:
:



This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed November 02, 2021 and supplemented January 03, 2022, to revive the above-identified application.

There is no indication that the petition is signed by a registered patent attorney or patent agent of record.  However, in accordance with 37 CFR 1.34, the signature of Thomas W. Humphey appearing on the correspondence shall constitute a representation to the United States Patent and Trademark Office that he or she as appropriate is authorized to represent the particular party on whose behalf he or she as appropriate acts.

The petition is GRANTED.

The application became abandoned for failure to timely reply within the meaning of 37 CFR 1.113 to the final Office action, mailed February 02, 2021, which set a shortened statutory period for reply of three (3) months. No extensions of time under the provisions of 37 CFR 1.136(a) were obtained.  Accordingly, the application became abandoned on May 04, 2021. A Notice of Abandonment was mailed August 26, 2021.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of a Notice of Appeal along with the required $420 fee and an appeal brief ; (2) the petition fee of 1050; and (3) a proper statement of unintentional delay.  

This application is being referred to Technology Center Art Unit 2154 for appropriate action in the normal course of business on the appeal brief submitted January 03, 2022






/JOANNE L BURKE/Lead Paralegal Specialist, OPET